DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2019/027472 filed 04/15/2019, in which PCT/US2019/027472 has PRO of 62657292 filed 04/13/2018.
	Claims 1-12 are afforded the effective filing date of 04/13/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12, drawn to a method of treating cancer, in the reply filed on 05/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2022.

Status of the Claims
	This action is in response to papers filed 05/21/2022 in which claims 13-20 were canceled. All the amendments have been thoroughly reviewed and entered.	
	Claims 1-12 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 10 is objected to because of the following informalities:  it is noted that the recitation of “one or more of niraparib, rucaparib, olaparib and veliparib” in claim 10 is an improper Markush group language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuer (US 2013/0030237 A1) in view of Tangutoori et al (US 2016/0206615 A1; previously cited).
Regarding claim 1, Theuer teaches a method of treating cancer in an individual diagnosed with cancer comprising administering to the individual an effective amount of alkylating agent and an inhibitor of poly (ADP-ribose) polymerase (PARP) ([0006]-[0009], [0011]-[0014], [0017]-[0019], [0032]-[0034], [0038]-[0039], [0048]-[0050], [0058]-[0066], [0071], [0179]; claims 1-3, 5, 7, 9-11, 13, 15, 17-19, 31 and 35). 
However, Theuer teaches poly (ADP-ribose) polymerase is in nanoparticle formulation of claim 1.
Regarding the nanoparticle formulation of claim 1, Tangutoori a method of treating cancer comprising administering an effective amount of an inhibitor of poly (ADP-ribose) polymerase (PARP), wherein the PARP inhibitor is delivered in form of nanoparticles that provide efficient delivery of inhibitor into cancer cells (Abstract; [0005], [0021], [0029]-[0032], [0036], [0039] and [0042]; claims 29, 32 and 47).
It would have been obvious to one of ordinary skill in the art to administer the PARP inhibitor of Theuer in nanoparticle formulation, and produce the claimed invention One of ordinary skill in the art would have been motivated to do so because Tangutoori provided the guidance to do so by teaching that when the PARP inhibitor is delivered in form of nanoparticles, the delivery of the PARP inhibitor more efficient into cancer cells, las nanoparticulate PARP inhibitor formulations are advantages over free PARP inhibitor due to nanoparticle formulation provides high biocompatibility and increased bioavailability, extended residence time in plasma, passive targeting to the tumor due to enhanced permeation and retention, and greater and faster nuclear localization of the PARP inhibitor (Tangutoori: Abstract; [0005], [0021] and [0042]). One of ordinary skill in the art would have reasonable expectation of success of administering the PARP inhibitor of Theuer in nanoparticle formulation for the treatment of cancer because Theuer indicated that nanoparticulate forms of PARP inhibitor is suitable form for use in the method of treating cancer (Theuer: [0205]). Thus, an ordinary artisan seeking to maximize the delivery of PARP inhibitor into cancer cells, would have looked to using a nanoparticle formulation of PARP inhibitor in the method treating cancer so as to deliver very high clinically relevant doses of PARP inhibitor order to effectively destroy tumor per Tangutoori ([0042]), and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 2, Theuer teaches the alkylating agent can be administered orally and the PARP inhibitor can be administered parenterally ([0014], [0019], [0108] and [0209]; claims 19 and 35). Tangutoori teaches the nanoparticle formulation of PARP inhibitor is administered parenterally ([0014], [0032] and [0039]).
Regarding claim 3, Theuer teaches the alkylating agent and PARP inhibitor are administered to treat Ewing’s sarcoma ([0071])
Regarding claim 4, Theuer teaches alkylating agent and PARP inhibitor are administered to treat breast cancer ([0013], [0018], [0071]-[0072], [0106]).
Regarding claims 5-8, Theuer teaches the alkylating agent is selected from the group consisting of cyclophosphamide, chlorambucil, melphalan, chlormethine (mustine), ifosfamide, trofosfamide, prednimustine, bendamustine, busulfan, treosulfan, mannosulfan, thiotepa, triaziquone, carboquone, carmustine, lomustine, semustine, streptozocin, fotemustine, nimustine, ranimustine, etoglucid, mitobronitol, pipbroman, temozolomide (TMZ), and dacarbazine ([0008], [0011], [0038]-[0039], [0048]-[0050], [0061]-[0064]; claims 3, 5, 11 and 13).
Regarding claims 9-11, Theuer teaches the PARP inhibitor is selected from the group consisting of olaparib (AZD-2281; KU0059436), iniparib (BSI-201), veliparib (ABT-888), AG-014699, CEP9722, MK4827, INO-1001, E7016, AZD2461, LT-673, PD128763, and 3-aminobenzamide ([0009], [0012], [0017]; claims 7, 15 and 31). Tangutoori teaches suitable PARP inhibitors include olaparib, veliparib, iniparib, rucaparib and talazoparib (BMN 673) ([0030]-[0031]; claim 32).
Regarding claim 12, Tangutoori nanoparticle formulation comprises polylactic-co-glycolic acid ([0029]; claims 29 and 47).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613